Title: Henton Brown to Goldney, Smith and Co., 16 September 1760
From: Brown, Henton
To: Goldney, Smith and Co.


          
            Gentlemen
            London 16 Sept. 1760
          
          My particular friend Benjamin Franklin Esqr. and his Son of Philadelphia intending in a tour they are going to take to call at Bristol I take the liberty to recommend them to your notice, whose personal merit is so well known that I need add nothing farther, but that I am with great esteem your obliged Friend—if they should have occasion for any money please to supply them and place it to our Account.
          I am for Self and Son Your Obliged Friend
          
            Henton Brown
            To Goldney Smith & Com: Bristol
          
         
          Addressed: To / Goldney Smith & Co: / Bristol
        